NO. COA13-1074

                       NORTH CAROLINA COURT OF APPEALS

                                Filed: 6 May 2014


WILLIE B. JOHNSON, Employee,

    Plaintiff,

    v.                                        North Carolina Industrial
                                              Commission
                                              I.C. No. 689047
SOUTHERN TIRE SALES AND SERVICE,
INC., Employer, and N.C. INSURANCE
GUARANTY ASSOCIATION, Carrier,

    Defendants.


    Appeal by plaintiff from opinion and award entered 21 June

2013 by the North Carolina Industrial Commission.                Heard in the

Court of Appeals 5 February 2014.


    Oxner Thomas & Permar, PLLC, by John R. Landry, Jr., for
    plaintiff-appellant.

    Young Moore and Henderson, P.A., by Joe E. Austin, Jr., for
    defendants-appellees.


    HUNTER, Robert C., Judge.


    Willie B. Johnson (“plaintiff”) appeals from an opinion and

award   entered   by    the    Full   Commission   of   the   North    Carolina

Industrial Commission (“the Commission”) denying his request to

reinstate   vocational        rehabilitation     efforts   and    ruling   that

plaintiff    is    time-barred         from     recovering       any   further
                                         -2-
compensation.       On appeal, plaintiff argues that: (1) he offered

proof of his ongoing disability as the result of his compensable

injury; (2) he has offered proof of his willingness to comply

with     vocational     rehabilitation         efforts;          and     (3)        the   Full

Commission applied erroneous legal standards in its opinion and

award.

       After     careful     review,    we     affirm      the     Full        Commission’s

opinion and award.

                                   Background

       The facts of this case have previously been addressed at

length, twice by this Court and once by our Supreme Court.                                  See

Johnson v. S. Tire Sales & Serv., 152 N.C. App. 323, 567 S.E.2d

773 (2002) (“Johnson I”), rev’d, 358 N.C. 701, 599 S.E.2d 508

(2004) (“Johnson II”); Johnson v. S. Tire Sales & Serv., No.

COA10-770,       2011   WL    2848842    (N.C.       Ct.    App.        July    19,       2011)

(“Johnson III”).           We need not restate the full factual history

here.      The     facts     relevant    to    this       appeal       are     as    follows:

Plaintiff was previously employed by Southern Tire Sales and

Service,    Inc.    (“Southern     Tire”)       as    a    shop    mechanic,          and    he

sustained      a   work-related        back    injury       on     24    October          1996.

Southern Tire was insured by Casualty Reciprocal Exchange at the

time of plaintiff’s injury but is now insured by North Carolina
                                          -3-
Insurance     Guaranty           Association           (with       Southern          Tire,

“defendants”).       Defendants filed a Form 63 and paid plaintiff

medical and indemnity compensation.                    Defendants later accepted

liability   for     plaintiff’s       injury      by    failing     to    contest        the

compensability of plaintiff’s claim or their liability therefor

within the statutory period.

      As part of the compensation, defendants provided vocational

rehabilitation services to assist plaintiff in locating suitable

employment.          Ronald      Alford     (“Mr.        Alford”),        a     Certified

Rehabilitation Counselor, arranged multiple job interviews for

plaintiff and registered him for the Johnston County Industries

program,    which    provided        potential     jobs     that     comported          with

plaintiff’s work restrictions.                  However, plaintiff refused to

participate in the Johnston County Industries program and either

failed to attend the interviews that Mr. Alford had scheduled or

sabotaged them through “extreme pain behavior.”

      Effective      9    February     1999,      former       Deputy     Commissioner

Theresa B. Stephenson authorized defendants to suspend payment

of    compensation       due    to   plaintiff’s        unjustified           refusal     to

cooperate with the vocational rehabilitation program defendants

had    assigned.         That    decision        was     appealed        to    the      Full

Commission,    which       reversed     Deputy         Commissioner       Stephenson’s
                                      -4-
opinion and award and ordered defendants to pay temporary total

disability      compensation   from    27   January      1997.     The   Full

Commission’s opinion and award was affirmed by this Court in

Johnson I.       However, on discretionary review, the Supreme Court

ruled that the Full Commission had erroneously operated under a

presumption of continuing disability in plaintiff’s favor and

applied    an    incorrect   legal    standard    in    determining   whether

plaintiff       had   constructively    refused        suitable   employment.

Johnson II, 358 N.C. at 706, 709, 599 S.E.2d at 512, 514.                Thus,

the Supreme Court reversed the Court of Appeals decision in

Johnson I and ordered remand back to the Commission for entry of

findings    regarding    the   existence    and    extent    of   plaintiff’s

disability and the suitability of alternative employment.                 Id.

at 711, 599 S.E.2d at 515.

    After the Supreme Court’s ruling in Johnson II, there was

an unexplained six-year delay in the proceedings.1                 Ultimately

the Full Commission entered a revised opinion and award on 9

1
  As the Johnson III Court explained: “The record in this case is
an oddity.    There are copies of several letters written by
counsel for the parties, addressed to the Commission and various
representatives thereof.    These letters contain references to
various filings and occasionally contain requests to the
Commission such as ‘I would appreciate a ruling in this case.’
However, there is nothing in the record . . . that informs this
Court as to why the Commission delayed from 2004 until 2010 in
making the additional findings ordered by the Supreme Court.”
Johnson III, at *5.
                                 -5-
March 2010 (“the 9 March 2010 opinion and award”), in which it

found that plaintiff was not permanently and totally disabled

and concluded that plaintiff had failed to establish disability

for any time after 9 February 1999 due to his unjustifiable

refusal to cooperate with defendants’ vocational rehabilitative

efforts.   It further ordered that defendants overpaid plaintiff

for any compensation for disability paid after 9 February 1999

and were entitled to a credit to offset this overpayment.      After

appeal from both plaintiff and defendants, the Johnson III Court

affirmed the 9 March 2010 opinion and award, holding in relevant

part that there was no inconsistency in the Full Commission’s

conclusions as to disability.    See Johnson III, at *9.

    On 4 August 2011, plaintiff filed a Form 33, arguing that

he was entitled to temporary total disability compensation from

9 February 1999 onward.   Plaintiff then filed a motion to compel

vocational rehabilitation on 1 September 2011.       On 9 November

2012, Deputy Commissioner Mary C. Vilas entered an opinion and

award   allowing   plaintiff’s    motion   to   compel     vocational

rehabilitation and ordering defendants to authorize vocational

rehabilitation efforts for plaintiff.      Defendants filed notice

of appeal to the Full Commission on 26 November 2012.        After a

hearing on 1 May 2013, the Full Commission entered an opinion
                                        -6-
and award denying plaintiff’s request for additional vocational

rehabilitation        services,     denying    plaintiff’s        request   for     a

hearing        to   the    extent     that    plaintiff    sought       additional

compensation,       and    awarding   defendants     a   credit    of   $21,812.45

against any future indemnity compensation due plaintiff.                          The

Full Commission entered the following relevant findings of fact:

               31. With respect to job search efforts,
               Plaintiff acknowledged that the 11 employers
               listed in his responses to Defendants’ 2010
               Interrogatories were contacted at the time
               he was working with Mr. Alford, which was
               from 1997 through 1999. The only evidence
               Plaintiff provided that could be construed
               as job search efforts following 1999 was his
               testimony that, “I’ve talked with Stephanie.
               She’s a — you know, finds jobs and stuff....
               we’re supposed to meet next week about some
               interviews for jobs.”

               32. Based upon the preponderance of the
               evidence in view of the entire record, the
               Full Commission finds that Plaintiff has
               failed to produce any medical evidence that,
               since February 9, 1999, he has been unable
               to work as a result of his injury of October
               24, 1996. Plaintiff has also failed to
               produce sufficient evidence that, since
               February 9, 1999, he has made a reasonable
               effort to find work, that it would have been
               futile for him to seek employment, or that
               he has returned to work earning lower wages
               than he was earning at the time of the
               aforementioned injury.

Based     on    these     findings,    the    Full   Commission      entered      the

following conclusions of law:
                     -7-
2. No presumption of continuing disability
is created when a Form 63 is executed
followed by payments by the employer to the
employee beyond the statutory time period
contained in N.C. Gen. Stat. § 97-18(d)
without contesting the compensability of or
liability for a claim.    As such, Plaintiff
in the instant case bears the burden of
proving   the   existence   and  degree   of
disability.

3. In order to meet this burden of proof,
Plaintiff must prove that he was incapable
of earning pre-injury wages in either the
same or in any other employment and that the
incapacity to earn pre-injury wages was
caused by Plaintiff’s injury. . . .

4. In its March 9, 2010 Opinion and Award on
Remand, the Full Commission determined that
Plaintiff   met    his   burden   of   proving
disability under the first prong of Russell
through April 23, 1997, and under the second
prong of Russell until February 9, 1999. The
Full Commission further determined that, as
of   February   9,    1999,   Defendants   had
successfully rebutted Plaintiff’s evidence
of disability through the presentation of
evidence that suitable work was available to
Plaintiff, and that plaintiff was capable of
obtaining a suitable job taking into account
both    his     physical     and    vocational
limitations.

5. . . . Following its analysis of the March
9, 2010 Opinion and Award on Remand, the
[Court of Appeals] ultimately concluded that
there was no inconsistency in the Full
Commission’s findings on disability and
affirmed the Full Commission’s March 9, 2010
Opinion and Award on Remand.

6. . . . Accordingly, the Court of Appeals’.
determination  that   the   Full  Commission
                                     -8-
           resolved the disability issue in its March
           9, 2010 Opinion and Award on Remand is law
           of the case and is binding on the parties
           and the Commission going forward.

           7. Plaintiff has failed to meet his burden
           of proving disability at any time on or
           after February 9, 1999.   As such, plaintiff
           is not entitled to additional vocational
           rehabilitation services as he has not proven
           a period of disability which such services
           could serve to lessen.

           8. Because Plaintiff filed his Industrial
           Commission Form 33 indicating he believed he
           was entitled to additional compensation on
           August 4, 2011, over two years since the
           final payment of compensation on April 27,
           2000, Plaintiff is precluded from seeking
           additional compensation.  N.C. Gen. Stat. §
           97-47.

Plaintiff filed timely notice of appeal to this Court on 25 June

2013.

                                 Discussion

        I. Reinstitution of Vocational Rehabilitation Efforts

    Plaintiff’s       first    argument    on    appeal    is   that   the    Full

Commission    erred     by    declining     to    order     reinstatement       of

vocational rehabilitation efforts.          We disagree.

    The    Commission    has    exclusive       original   jurisdiction       over

workers’ compensation proceedings.               Thomason v. Red Bird Cab

Co., 235 N.C. 602, 604, 70 S.E.2d 706, 708 (1952).                           It is

required to hear the evidence and file its award, “together with
                                -9-
a statement of the findings of fact, rulings of law, and other

matters pertinent to the questions at issue.”    N.C. Gen. Stat. §

97-84 (2013).   “The reviewing court’s inquiry is limited to two

issues: whether the Commission’s findings of fact are supported

by competent evidence and whether the Commission’s conclusions

of law are justified by its findings of fact.”     Hendrix v. Linn-

Corriher Corp., 317 N.C. 179, 186, 345 S.E.2d 374, 379 (1986).

The Commission’s findings of fact are conclusive on appeal when

supported by competent evidence even though evidence exists that

would support a contrary finding.     Hilliard v. Apex Cabinet Co.,

305 N.C. 593, 595, 290 S.E.2d 682, 684 (1982).      “[F]indings of

fact which are left unchallenged by the parties on appeal are

presumed to be supported by competent evidence and are, thus

conclusively established on appeal.”      Chaisson v. Simpson, 195

N.C. App. 463, 470, 673 S.E.2d 149, 156 (2009) (citation and

quotation marks omitted).

    First, we affirm the Full Commission’s legal conclusions

that support its denial of plaintiff’s request for reinstatement

of vocational rehabilitation.    Plaintiff argues that, in order

for the Full Commission to address whether he is entitled to

future disability compensation, defendants must be ordered to

reinstate vocational rehabilitation efforts, after which point
                                            -10-
plaintiff will be given the opportunity to offer evidence of his

substantial compliance.                We disagree with plaintiff’s analysis.

Pursuant       to        N.C.   Gen.    Stat.     §      97-25(a)   (2013),        “medical

compensation         shall      be     provided    by     the    employer”       under       the

Workers’ Compensation Act.                As defined in N.C. Gen. Stat. § 97-

2(19)    (2013),           “medical      compensation”          includes        “vocational

rehabilitation.”                However,     services        only     fall      under        the

definition of “medical compensation” if they “effect a cure or

give relief” or “will tend to lessen the period of disability.”

N.C.    Gen.    Stat.       §   97-2(19).         The    Full    Commission       correctly

reasoned that because vocational rehabilitation by its nature

cannot effect a cure or give relief in a medical sense, it must

lessen the period of disability in order to meet the statutory

definition          of     medical     compensation.            “Under     the     .     .     .

Compensation Act disability refers not to physical infirmity but

to a diminished capacity to earn money.”                        Mabe v. Granite Corp.,

15 N.C. App. 253, 255, 189 S.E.2d 804, 806 (1972).                              To meet the

standard       of    tending     to     lessen     the    period    of    disability,         a

vocational      rehabilitation           service      must   reduce      “the    period       of

[the employee’s] diminished capacity to work.”                           Peeler v. State

Highway Comm’n, 48 N.C. App. 1, 6-7, 269 S.E.2d 153, 157 (1980).

Thus, we agree with the Full Commission that a disability, or a
                                              -11-
“diminished       capacity        to     earn    money,”      must     be    shown    before

vocational rehabilitation services can be awarded or reinstated

as   part    of     a    worker’s        compensation         claim.        See     Powe     v.

Centerpoint Human Servs., __ N.C. App. __, __, 742 S.E.2d 218,

223 (2013) (“[T]he impact of an employee’s refusal to cooperate

with vocational rehabilitation services on that employee’s right

to indemnity compensation arises only after she has met her

burden of establishing disability. . . .                             If the Commission

determines that [p]laintiff has not met her burden of proving

disability        during       the      contested      periods,      then     the     issues

regarding          [p]laintiff’s                cooperation          with         vocational

rehabilitation efforts will be moot.”).

     As the Johnson II Court noted in its opinion remanding for

a determination as to the extent of plaintiff’s disability, “a

determination       of        whether    a    worker    is    disabled       focuses       upon

impairment    to        the    injured       employee’s      earning      capacity    rather

than upon physical infirmity.”                   Johnson II, 358 N.C. at 707, 599

S.E.2d at 513.           An employee may carry the burden of proving the

existence of a disability by producing evidence of one of the

following:    (1)        medical        evidence     that      he    is     physically      or

mentally, as a result of the work-related injury, incapable of

work in any employment; (2) evidence that he is capable of some
                                            -12-
work,    but    that        he   has,      after    a     reasonable         effort,      been

unsuccessful in his efforts to obtain employment; (3) evidence

that he is capable of some work, but that it would be futile

because of preexisting conditions, such as age, inexperience, or

lack of education, to seek employment; or (4) evidence that he

has obtained other employment at wages less than his pre-injury

wages.     Russell v. Lowes Prod. Distribution, 108 N.C. App. 762,

765, 425 S.E.2d 454, 457 (1993).

       Here,    competent        evidence      supports       the     Full      Commission’s

findings of fact, and those findings support the conclusions of

law,     that    plaintiff         has     failed       to    carry       the    burden     of

establishing         disability     for     any    time      after    9    February    1999.

First,    it    is    the    law   of    the   case      that   plaintiff         failed    to

establish disability from 9 February 1999 through the entry of

the 9 March 2010 opinion and award.                     “[O]nce an appellate court

has ruled on a question, that decision becomes the law of the

case and governs the question both in subsequent proceedings in

a trial court and on subsequent appeal.”                        Prior v. Pruett, 143

N.C. App. 612, 618, 550 S.E.2d 166, 170 (2001) (citation and

quotation marks omitted).                  The Johnson III Court affirmed the

Full     Commission’s        9     March     2010     opinion        and     award,    which

concluded that plaintiff only established disability through 9
                                     -13-
February 1999 and after that date had failed to carry his burden

of establishing disability.         Johnson III, at *9.     Thus, because

the    issue    of   whether    plaintiff    established   disability   was

presented and affirmatively addressed by this Court, the law of

the case doctrine applies, and we are bound to conclude that

plaintiff failed to establish disability from 9 February 1999

through entry of the 9 March 2010 opinion and award.

       Second, there is competent evidence to support the Full

Commission’s finding of fact that plaintiff failed to establish

disability under Russell at any time after entry of the 9 March

2010 opinion and award.          Plaintiff does not challenge the Full

Commission’s finding of fact that the only effort he put forth

in attempting to find work after 9 February 1999 was talking to

an individual named “Stephanie,” with whom he was scheduled to

meet    after    the    14     October   2011    hearing   before   Deputy

Commissioner Vilas.      Because this finding is unchallenged, it is

presumed to be supported by competent evidence and is binding on

appeal.    Chaisson, 195 N.C. App. at 470, 673 S.E.2d at 156.

This finding further supports the Full Commission’s conclusion

that plaintiff failed to put forth a “reasonable effort” to find

employment, and therefore did not establish disability under the

second prong of the Russell test.           See Russell, 108 N.C. App. at
                                           -14-
766,    425    S.E.2d         at   457.     Furthermore,        competent     evidence

supports      the   Full       Commission’s       findings    that   plaintiff    also

fails to establish disability under the other three prongs of

the Russell test.             There is evidence to support, and plaintiff

does not contest, that: (1) he is capable of some employment,

albeit with physical limitations; (2) it would not be futile for

plaintiff to return to work due to a preexisting condition such

as age or lack of education; and (3) he has not taken employment

that paid a lesser wage than he earned before his injury.                          See

id.

       Accordingly, because no period of disability existed when

plaintiff       filed          his      request     to       reinstate      vocational

rehabilitation,          we    affirm     the     Full   Commission’s    denial     of

plaintiff’s request, as those efforts could not serve to lessen

a period of disability.

                                     II. Section 97-47

       Plaintiff next argues that the Full Commission erred by

ruling that he is time-barred by N.C. Gen. Stat. § 97-47 from

seeking further compensation.                We disagree and affirm the Full

Commission’s opinion and award.

       First, plaintiff contends that the issue of whether he is

time-barred         by        section     97-47      from      seeking      additional
                                          -15-
compensation was not properly presented to the Commission for

determination, and therefore the portions of the opinion and

award that address this argument must be vacated with leave for

either party to raise such issues pursuant to a Form 33 request

for a new hearing.               We disagree.           Here, Deputy Commissioner

Vilas limited the issue for determination at the initial hearing

solely    to    whether      defendants        should    be    ordered      to   reinstate

vocational       rehabilitation         efforts        for    plaintiff.         However,

defendants       filed      motions      to     dismiss       plaintiff’s        requests,

arguing that plaintiff was time-barred by section 97-47 from

receiving any further compensation.                      “[T]he [F]ull Commission

has   the      duty   and    responsibility        to        decide   all    matters    in

controversy between the parties . . . even if those matters were

not addressed by the deputy commissioner.”                            Perkins v. U.S.

Airways, 177 N.C. App. 205, 215, 628 S.E.2d 402, 408 (2006).

“Thus, the mere fact that a particular issue was not raised

before a deputy commissioner does not, standing alone, obviate

the   necessity       for    the    Commission         to     consider   that     issue.”

Bowman    v.    Scion,      __   N.C.   App.     __,    __,    737    S.E.2d     384,   388

(2012).          Here,      given       that     plaintiff        requested        further

compensation in his Form 33 and requested compensation in the

form of vocational rehabilitation, we hold that it was proper
                                        -16-
for the Full Commission to consider whether plaintiff is time-

barred by section 97-47 from receiving further compensation in

its opinion and award.

    Pursuant to section 97-47:

           Upon its own motion or upon the application
           of any party in interest on the grounds of a
           change   in    condition,   the    Industrial
           Commission may review any award, and on such
           review    may   make    an   award    ending,
           diminishing, or increasing the compensation
           previously awarded, subject to the maximum
           or minimum provided in this Article, and
           shall immediately send to the parties a copy
           of the award.    No such review shall affect
           such award as regards any moneys paid but no
           such review shall be made after two years
           from the date of the last payment of
           compensation pursuant to an award under this
           Article[.]

N.C. Gen. Stat. § 97-47 (emphasis added).                 “The time limitation

[in section 97-47] commences to run from the date on which [the]

employee received the last payment of compensation[.]”                      Sharpe

v. Rex Healthcare, 179 N.C. App. 365, 372, 633 S.E.2d 702, 706

(2006).

    Plaintiff     and    defendants       are    in   disagreement    as   to   the

grounds   upon   which    the    Full    Commission      suspended   plaintiff’s

compensation in the 9 March 2010 opinion and award, and both

contend   that    this        distinction       is    dispositive    as    to   the

applicability    of     the    two-year     limitation      in   section    97-47.
                                          -17-
Plaintiff argues that compensation was suspended under section

97-25    for     his    refusal   to     accept     vocational     rehabilitation.

Thus, under Scurlock v. Durham Cnty. Gen. Hosp., 136 N.C. App.

144, 147, 523 S.E.2d 439, 441 (1999), plaintiff contends the

question of whether he is entitled to future benefits hinges on

the opportunity to comply with further vocational rehabilitation

efforts once they are provided by defendants, and section 97-47

is not implicated.            See id. (concluding that where a case was

“pending under section 97-25,” it was not a “change-of-condition

case    under     section      97-47,”     and     the    two-year      statute    of

limitation       did   not    apply).      Defendants,      on   the   other     hand,

contend that compensation was suspended not under section 97-25,

but under N.C. Gen. Stat. § 97-32 (2013), based on plaintiff’s

failure to accept suitable employment.                   See N.C. Gen. Stat. §

97-32 (“If an injured employee refuses suitable employment . . .

the employee shall not be entitled to any compensation at any

time    during    the    continuance      of     such   refusal,   unless    in   the

opinion    of      the       Industrial     Commission      such       refusal     was

justified.”).          Citing Sharpe, defendants argue that plaintiff’s

failure    to     accept      suitable     employment      under   section       97-32

triggered the time-bar of section 97-47, and therefore the Full

Commission properly determined that plaintiff is foreclosed from
                                               -18-
seeking further compensation.                  See Sharpe, 179 N.C. App. at 372-

73,    633   S.E.2d        at   706-07     (holding      that    where     an    employee’s

compensation was suspended for her unjustified refusal to return

to    suitable      employment         under    section      97-32,     the     time-bar   of

section 97-47 ran upon last payment of compensation).

       We    agree         with    defendants         that      the     Full      Commission

terminated compensation under section                        97-32 because plaintiff

refused suitable employment without justification.                               In Johnson

II, the Supreme Court cited section 97-32 for the proposition

that    “[i]f      the     employer       successfully        rebuts     the     employee’s

evidence of disability by producing evidence that the employee

has      refused         suitable         employment         without      justification,

compensation can be denied.”                   Johnson II, 358 N.C. at 709, 599

S.E.2d at 514.              It further noted that the Full Commission’s

previous         opinion    and    award       “should    have        contained    specific

findings as to what jobs plaintiff is capable of performing and

whether jobs are reasonably available for which plaintiff would

have been hired had he diligently sought them.”                          Id. at 710, 599

S.E.2d at 514.           On remand, the Full Commission cited section 97-

32     and   concluded          that    plaintiff       “unjustifiably          refused    to

cooperate with defendants’ vocational rehabilitative efforts,”

and    as    a    result,       ordered    that       defendants       “are    entitled    to
                                           -19-
suspend      payment    of    compensation          to     plaintiff            effective    9

February 1999.”         In his arguments before this Court in Johnson

III, plaintiff himself characterized the 9 March 2010 opinion

and award as a “decision to suspend [his] receipt of temporary

total disability compensation pursuant to N.C. Gen. Stat. § 97-

32 . . . .”         Johnson III, at *3.             Based on the foregoing, we

conclude that compensation was suspended by the Full Commission

in its 9 March 2010 opinion and award pursuant to section 97-32,

not   section       97-25.         Accordingly,          under       Sharpe,       the     time

limitation     in    section       97-47    began    to        run       upon    receipt    of

plaintiff’s     final    payment      of    compensation            on    27    April    2000.

Because plaintiff requested additional compensation based on a

change of condition more than two years after the final payment

of compensation, we affirm the Full Commission’s conclusion of

law   that     plaintiff      is    time-barred           by       section       97-47     from

receiving such compensation.

                                     Conclusion

      Because plaintiff has failed to establish any period of

disability      after     9    February       1999,           we     affirm       the    Full

Commission’s     denial       of   his     request       to    reinstate          vocational

rehabilitation efforts.             Furthermore, plaintiff is time-barred

from seeking additional compensation under section 97-47 because
                             -20-
the two-year limitation began upon receipt of final payment and

has since run.



    AFFIRMED.

    Judges GEER and McCULLOUGH concur.